Citation Nr: 1212323	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the appellant's August 1976 military discharge is a bar to the payment of Department of Veterans Affairs compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to July 31, 1974, and received a conditional honorable discharge with an immediate reenlistment.  The appellant again served on active duty from August 1, 1974, to August 1976, and was discharged under other than honorable conditions.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that the character of the appellant's August 1976 discharge was a bar to the payment of VA compensation benefits.  

In November 2011, the appellant testified at a Board hearing at the RO.  


FINDINGS OF FACT

1.  The appellant enlisted in the U.S. Army for a period of two years and entered active duty in October 1972.  

2.  On July 31, 1974, prior to the completion of his two-year obligation, the appellant received an honorable discharge for purposes of immediate reenlistment for an additional term of obligation.  

3.  In August 1976, the appellant accepted an undesirable discharge in lieu of trial by general court-martial and was discharged under other than honorable conditions.  

4.  The appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.

5.  The appellant was not insane at the time he committed the offenses that led to his discharge.


CONCLUSION OF LAW

The character of the appellant's August 1976 discharge is a bar to the payment of VA compensation benefits for his entire period of active duty from October 1972 to August 1976.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

In a January 2008 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service personnel and treatment records are on file and the RO has confirmed the conditional nature of the appellant's July 1974 discharge with the service department.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board notes that at his November 2011 Board hearing, the appellant claimed that two of the offenses with which he had been charged by civilian authorities in service, armed robbery and possession of heroin, had been dismissed.  At the appellant's request, the Board held the record open for a period of 60 days to afford him the opportunity to submit records confirming that these charges had been dismissed.  No such evidence, however, was thereafter received.  

The Board finds that VA has no duty to obtain any records corresponding to these civilian charges because they are not relevant to the questions at issue in this appeal.  As set forth below, the record shows that the appellant accepted an undesirable discharge in lieu of trial by general court-martial.  He does not contend otherwise.  Such a discharge is expressly considered to have been issued under "dishonorable" conditions.  38 C.F.R. § 3.12(d) (2011).  Any additional charges by civilian authorities, regardless of whether they were dismissed, would have no bearing on the character of his discharge under these circumstances.  

As set forth below, the Board has also concluded that the appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.  Although additional charges by civilian authorities would certainly add support to the conclusion that the appellant's in-service pattern of behavior constituted willful and persistent misconduct, as set forth below, there is sufficient evidence to reach such a conclusion independent to any additional charges by civilian authorities.  Thus, serious questions of the appellant's credibility notwithstanding, the Board finds that in light of the record below documenting the three charges by military authorities, as well a memorandum from his commanding officer describing the appellant as a disciplinary problem with a recurring association with drugs, there is no basis to delay this matter in order to determine whether the additional armed robbery and heroin possession charges were dismissed by civilian authorities, as the appellant now claims.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

According to his enlistment contracts, the appellant began a two year commitment to the U.S. Army in October 1972.  On July 31, 1974, prior to the completion of his initial two-year obligation, the appellant was honorably discharged for purposes of immediate reenlistment and he continued active service on August 1, 1974.  

In March 1976, military authorities charged the appellant with two specifications of check forgery in violation of Article 123 of the Uniformed Code of Military Justice (UCMJ) and one specification of attempted larceny in violation of Article 80 of the UCMJ.  

While awaiting trial by general court martial on these charges, in May 1976, the appellant was arrested by civilian authorities for armed robbery.  In June 1976, after being searched in connection with a court appearance on the armed robbery charge, the appellant was found to be in possession of heroin and charged by civilian authorities for that offense as well.  

In July 1976, while civilian charges were pending and while continuing to await trial by general court martial on the forgery and larceny charges, the appellant requested a discharge under the provisions of Chapter 10, Army Regulation 635-200.  The record on appeal contains signed statements from the appellant indicating that he had voluntarily requested the discharge and attesting to the fact that he had been advised of and understood the consequences of doing so, including possibly being deprived VA benefits and benefits as a veteran under both Federal and state law.  

Later that month, the appellant's commanding officer indicated that the appellant had become a disciplinary problem and that his association with drugs appeared to be a recurring one.  He recommended approval of the appellant's request for a Chapter 10 discharge and the issuance of an undesirable discharge.  

The record includes a July 1976 memorandum from the officer exercising general court martial jurisdiction in the appellant's case agreeing that the charges which formed the basis for the appellant's separation would be dismissed effective the date of his discharge.  

According to the appellant's DD Form 214, in August 1976, he was discharged under other than honorable conditions.  

The appellant's service treatment records are negative for findings of a psychiatric disability.  The record contains a July 1976 Report of Mental Status Evaluation finding the appellant to be free of significant mental illness.  He was determined to be mentally responsible, able to determine right from wrong, able to adhere to the right, and in possession of the mental capacity necessary to understand and fully participate in discharge proceedings.  

In November 1976, in response to an inquiry from VA, the service department confirmed that the appellant had not been eligible for complete separation when he was discharged on July 31, 1974.  

In November 2007, the appellant submitted an application for VA compensation benefits.  In April 2008, the RO denied the appellant's claim, finding that the character of his discharge was a bar to his receipt of VA compensation benefits.  

The appellant appealed the RO's determination, arguing that he should be entitled to VA compensation benefits based on his first period of active service as he had received an honorable discharge therefrom.  

At his November 2011 Board hearing, the appellant testified that when he was approaching the end of his first military term of obligation, he decided to reenlist and obtain a reenlistment bonus.  He testified that it was his intention to make a career of the military.  He indicated that he then "got into trouble" and was told that he would face court martial.  He claimed that he was told that if he accepted an undesirable discharge instead, he would still have the honorable discharge from his first period of active service and still be able to get all his benefits.  He testified that if he had known the consequences of accepting the discharge, he would not have accepted it.  With respect to his arrest for armed robbery while awaiting trial by court martial, the appellant claimed that those charges had been dismissed because he had been falsely arrested.  The appellant claimed that because he resembled the actual perpetrator, he had been falsely arrested.  The appellant claimed that the possession of heroin charges had also been dismissed.  At the appellant's request, the Board held the record open for a period of 60 days following the hearing for the purpose of allowing him the opportunity to submit records confirming that the civilian charges for armed robbery and possession of heroin had been dismissed, but no such evidence was received.  


Applicable Law

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); see also Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude.  This includes, generally, conviction of a felony; (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2011).

VA regulations provide that an insane person is one who, though not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2011).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n) (2011).  

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam era (from August 5, 1964, through May 7, 1975), prior to the date the person was eligible for discharge under the point or length of service system.  38 C.F.R. § 3.13(a)(2) (2011).  Under these circumstances, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b) (2011).  

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met:  (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c) (2011); see also VAOGCPREC 8-2000 (July 25, 2000).


Analysis

After carefully reviewing the record, the Board finds that the character of the appellant's August 1976 discharge is a bar to the payment of VA compensation benefits for the period of service from October 1972 to August 1976.  

As a preliminary matter, the Board has expressly considered the appellant's arguments to the effect that he should be entitled to VA compensation benefits from his first period of active duty, given his honorable discharge in July 1974.

As set forth above, however, the appellant was discharged from his first period of active duty on July 31, 1974, prior to the date he was eligible for discharge, for purposes of an immediate reenlistment.  38 C.F.R. § 3.13(a)(2).  Under these circumstances, the "honorable" character of his July 31, 1974, discharge was conditional.  Thus, his entire period of active duty from October 1972 to August 1976 constitutes one period of service and entitlement to VA benefits is determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  

The Board further notes that because the appellant had not completed the initial two year period he was obligated to serve when the conditional discharge was issued on July 31, 1974, and because he was discharged at that time for purposes of an immediate reenlistment, the provisions of 38 C.F.R. § 3.13(c) cannot render the July 31, 1974, discharge "unconditional."  

With respect to his August 1976 discharge, as set forth above, the record shows that the appellant accepted an undesirable discharge in lieu of a trial by general court martial for forgery and attempted larceny.  He does not contend otherwise.  VA regulations specifically provide that acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge.  38 C.F.R. § 3.12(d).  

In this case, the evidence does not show, nor has the appellant ever contended that he was insane at the time of committing the offenses resulting in his discharge.  See 38 C.F.R. § 3.12(b).  He did not offer such a defense in service and there is no indication in the service medical records or otherwise of the existence of any insanity at the time of the commission of the offense leading to his discharge.  Indeed, he was examined in July 1976 and found to be free of mental illness and capable of determining right from wrong.

The Board has considered the fact that the record documents the appellant's involvement with illegal drugs during his period of active duty.  To any extent that he may have been impaired due to drug abuse, however, VA's General Counsel has held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior for purposes of 38 C.F.R. § 3.354(a).  See VAOPGCPREC 20-97 (May 22, 1997).  The Board is bound by the General Counsel's opinion. 38 U.S.C.A. § 7104(c) (West 2002).

The Board has also considered the appellant's contentions to the effect that he would not have accepted the undesirable discharge to escape trial by general court martial if he had known of the consequences of doing so.  He further claimed that he was told he would still be entitled to VA benefits as his first period of service was honorable.  Having had the opportunity to observe the appellant's demeanor at his November 2011 hearing, the Board finds the appellant's statements in this regard to be wholly lacking in credibility.  Moreover, as discussed above, the record contains contemporaneous documents flatly contradicting these assertions.  As described above, the appellant's service records clearly show that he was fully advised by military counsel of the consequences of accepting the undesirable discharge and further indicated that he understood them. 

The Board also finds, as did the RO, that the appellant's actions leading to his discharge constituted willful and persistent misconduct within the meaning of 38 C.F.R. § 3.12 (d)(4).  As set forth above, the appellant was charged with two separate counts of forgery as well as one count of attempted larceny.  Moreover, even though the appellant reports that the charges were dismissed, he was thereafter charged by civilian authorities with armed robbery and heroin possession and his commanding offer noted that the appellant's involvement with drugs appeared to be a recurring one.  Given these facts, the Board finds that the incidents leading up to the appellant's discharge were sufficiently numerous, willful and persistent in nature as to reflect an ongoing pattern of misconduct, as confirmed by his commanding officer.  By any definition, the offenses, including forgery and involvement in illegal drugs, were not minor in nature.  The appellant's actions reflected an ongoing pattern of conduct which was not consistent with the honest, faithful, and meritorious service for which VA benefits are granted.  

Under the circumstances set forth above, the Board concludes that the character of the appellant's August 1976 discharge is a bar to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2011).


ORDER

The character of the appellant's August 1976 military discharge is a bar to the payment of Department of Veterans Affairs compensation benefits for his entire period of active duty from October 1972 to August 1976.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


